Citation Nr: 1425732	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-25 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to April 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that with the exception of a May 2014 brief submitted by the Veteran's representative, the documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  A review of the Veteran's Veterans Benefit Management System (VBMS) electronic record shows that no documents are included at this time.  

The Board notes that the Veteran submitted additional evidence to the Board in June 2012.  In the May 2014 brief, the Veteran's representative waived RO consideration of this evidence.  Nevertheless, in light of the need to remand, the RO will have the opportunity to consider such evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file shows that additional development is necessary before appellate review. 

The Veteran is seeking a rating in excess of 50 percent for his service-connected PTSD.  The Veteran was last afforded a VA examination in February 2010 to evaluate the severity of his PTSD.  In the May 2014 brief, the Veteran's representative requested that the case be remanded to afford another VA examination given the length of time since the last VA examination.  The representative also argued that the examination did not reflect the current severity of the Veteran's PTSD.  The Board observes that after the examination, the Veteran's VA psychiatrist provided an opinion in December 2010, which provided that the Veteran had thoughts of suicide and that he was severely impaired from this PTSD and frequently alone.  Moreover, the Veteran submitted treatment records dated in April 2012 showing that he was admitted for inpatient treatment for suicidal ideation with plan to shoot himself and his dog.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, based on the additional medical evidence indicating a possible increase in the severity of symptoms, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's PTSD. 

The Veteran is also seeking a TDIU, which is inextricably intertwined with the other claim on appeal.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2013).  The provisions of 38 C.F.R. § 4.16(a) set out minimum percentage requirements for service connected disabilities that serve as the basis for the grant of TDIU.  In the instant case, the Veteran meets the minimum percentage requirements for a TDIU pursuant to 38 C.F.R. § 4.16.  The Veteran last worked in March 2008 and has consistently reported that he is unable to work due to his service-connected disabilities.  However, he has not been afforded a VA examination with respect to this matter.  Thus, this matter must be returned to the RO for further development.  

Lastly, it appears that the most recent VA treatment records associated with the claims file date from May 2011.  As VA medical records are constructively of record and must be obtained, the RO should obtain VA treatment records from November 2008 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from May 2011 to the present.  

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his PTSD.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal and/or homicidal ideation; delusions and/or hallucinations; and the level of social and occupational impairment. 

The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's PTSD, and an explanation of what the score means.

The examiner should opine as to whether the Veteran's service-connected PTSD precludes him from securing and following substantially gainful employment, without regard to any nonservice-connected disorders.

A detailed rationale for any opinions proffered must be provided.

3.  The Veteran should be scheduled for an appropriate VA medical examination to ascertain the severity of his remaining service-connected disabilities, specifically residuals of shell fragment wound to the back with retained foreign body (to include degenerative disk disease of the lumbar spine); residuals of shrapnel wound to the left wrist; residuals of shrapnel wound to the right knee, thigh, buttock; residuals of shell fragment wound, scar; arthritis of the left foot and ankle; and radiculopathy of the left thigh, and their impact on his ability to obtain and retain substantially gainful employment.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any indicated evaluations, studies, and tests should be conducted.  After reviewing the record and examining the Veteran, the examiner should offer an opinion as to whether the Veteran's service-connected disabilities preclude the Veteran from securing and following substantially gainful employment, without regard to any nonservice-connected disorders.

4.  After completion of the above and any further development deemed necessary by the RO, the RO should reajudicate the issues on appeal.  Unless the benefits sought are granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



